Citation Nr: 1701140	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  12-35 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to January 1982.  Additionally, the Veteran served in the reserves thereon through June 1987.  He also served in the Massachusetts Army National Guard from June 1994 to December 2006, with periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In his December 2012 VA Form 9, the Veteran requested a Travel Board hearing.  In October 2016, the Veteran's representative indicated that the Veteran wished to withdraw his request to appear at a hearing before a Veterans Law Judge.  See October 2016 Correspondence.  Thus, the Board deems the request for a hearing withdrawn.  38 C.F.R. § 20.704(e) (2015) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a right knee disability.  Specifically, he contends that his right knee disability is the result of an injury sustained while playing a game of "Combat Handball" during physical training on active duty in the reserves.  See August 2009 Correspondence.

The law provides that active military service is active duty.  This includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty.  Active service also includes a period of inactive duty training (INACDUTRA) during which the Veteran was disabled from an injury incurred in the line of duty during such training.  However, service connection is granted only for injuries, not diseases, incurred during inactive duty training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6(a) (2016); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  Further, ACDUTRA includes full-time duty performed by a member of the National Guard of any State under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6.  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316 , 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Indeed, the Board points out that in accordance with 38 C.F.R. § 3.7(m), members of the National Guard are included in the Reserves.

The Veteran has provided a buddy statement from the Veteran's former commanding officer stating that he remembers the Veteran's knee was injured during a physical training game of combat handball.  The Veteran states that he was put on light duty for the rest of the day and by the evening, his knee was swollen and he was having difficulty walking.  See March 2009 VA Form 21-526 (Veteran's Application for Compensation and/or Pension).  The Veteran's private treatment records show that he sought treatment for a knee injury where he reported that he had been injured the day before while playing a volleyball-like game.  See March 2006 private treatment records.

Although the VA has received the Veteran's retirement point history, which indicates that the Veteran had 30 days of INACDUTRA and 26 days of ACDUTRA from June 2005 to June 2006, the AOJ did not verify the Veteran's specific periods of ACDUTRA and INACDUTRA.

In a June 2010 Statement in Support of Claim, the Veteran indicated that two persons, Sgt. D and Sgt. R, could corroborate his duty status.  He is invited to contact them to request a statement corroborating his account of an injury during service. 

The Board therefore remands the claim for entitlement to service connection for a right knee disability for attempts to be made to obtain the Veteran's National Guard personnel records and to verify the Veteran's periods of ACDUTRA and INACDUTRA for training in the Massachusetts Army National Guard.  If the Veteran is shown to have been on ACDUTRA or INACDUTRA at the time he sustained a right knee injury, then the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed right knee injury.

Accordingly, the case is REMANDED for the following actions:

1. Make arrangements to verify any periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).  Please provide a clearly enumerated list of the Veteran's periods of service that indicates for each period whether the service was active duty, ACDUTRA, INACDUTRA, or unverified.  

2. If personnel records show that the Veteran's injury occurred during a period of active military service, to include ACDUTRA and/or INACDUTRA, then the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed right knee disability.  

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

The examiner must opine on whether the Veteran has a current right knee disability.  If a current right knee disability is shown, the examiner is asked to opine whether the condition is at least likely as not (50 percent or greater possibility) related to the Veteran's service, to include periods of ACDUTRA and/or INACDUTRA, to include the March 2006 incident.  

In making this determination, the examiner should specifically consider and comment on the Veteran's lay statements and buddy statements regarding the occurrence of the Veteran's right knee injury.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim. 

3. After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded to include statements from his buddies.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




